DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission received on January 25, 2021 has been entered.
 
Specification
The disclosure is objected to because of the following informalities:
In the paragraph section [0038] as amended in the response received 01/25/2021, note that on line 3 thereof “of the compensation to”  should be  - - of the compensation layer to - -  (see e.g. section [0038], line 1).  
Appropriate correction is required.

New Grounds of Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, and 6-9 are rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by Umeda U.S. 2009/0261922 (of record).
Before beginning, it should be noted that this rejection is similar to one made in the Final Office action mailed on April 18, 2019 (see section 8 thereof).  While the Examiner previously withdrew this rejection in favor of rejections that are more directed to the invention as disclosed, this rejection is being made again because it is considered to read on the claims by their “broadest reasonable interpretation” vs. what is shown in the figures or disclosed in the specification.
Therefore, regarding claims 1, 3 and 7, Fig. 6 of Umeda discloses a modification of a first embodiment of Figs. 1-2B (see e.g. sections [0034]-[0035], [0039] and [0093]) of a film bulk acoustic wave resonator (BAWR), which is identified as piezoelectric resonator 10a, and that is by definition a BAWR a.k.a. film bulk acoustic resonator (FBAR) because it is the identified piezoelectric resonator 10a vibration section 24 (see e.g. sections [0007] and [0039] and [0093]) formed by “films” as disclosed by the thicknesses given in Table 1 in section [0072], the identified vibration section 24 being also the identified second thin-film section that is acoustically isolated from the substrate (see e.g. the abstract and sections [0055]-[0056] and [0004]), the BAWR comprising:  a substrate 12; a bulk acoustic resonance unit being the vibration section 24, comprising directly on edge portions of a surface of the first compensation layer 22 so that a remaining portion of the surface between the edge portions is not covered by the property compensation layer 20, the edge portions being formed by a region where the first electrode 18, second electrode 16, and the piezoelectric layer 17 overlap with each other, wherein a sum of a thickness of the first compensation layer 22 and a thickness the second compensation layer 14 is 100nm + 100nm (see Table 1 rows 1 and 7) which is equal to 200nm, is less than a sum of a thickness of the first electrode which is 120nm (see Table 1, row 4), a thickness of the piezoelectric layer 
	Regarding claim 6, Umeda discloses that its resonators of any embodiment may be used in the filters of the duplexer as shown in Fig. 15 (see section [0127]), wherein the inductor L3 inherently shifts the phase of a received signal and outputs the phase shifted signal to the receive filter.
	Regarding claims 8 and 9, the bulk acoustic resonance unit vibration section 24 is disposed between the first compensation layer 22 and the second compensation layer 14.

New Grounds of Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6 and 9 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Larson, III et al. U.S. 2007/0120625 (of record){Larson hereinafter} in view of Kaitila et al. U.S. 6,812,619 (of record, cited on the PTO-892 accompanying the last Advisory Action){Kaitila hereinafter} and Ruby et al. U.S. 2008/0079516 (of record){Ruby hereinafter}.

Regarding claim 1, Fig. 3D of Larson discloses a film bulk acoustic wave resonator (BAWR) comprising:  a substrate 102; a bulk acoustic wave resonance unit comprising a top first electrode 114, a bottom second electrode 112, and a piezoelectric layer 116 disposed between the first and second electrodes; and, as shown in Fig. 3D, a plurality of compensation layers 115 and 113 are provided and although they are adjacent to the piezoelectric layer in the figure, it is explicitly disclosed that they may be on the opposites sides of the electrodes from the piezoelectric layer (see section [0048], the last 6 lines thereof) such that the temperature compensation layer 115 is then a first temperature compensation layer 115 disposed above the top first electrode 114 “in a manner similar to that shown in Fig. 3C” (ibid.), and the temperature compensation layer 113 is a second temperature compensation layer disposed below the bottom second electrode 112 “on the opposite side of the electrode 112 from piezoelectric element 116” (ibid.), wherein in “the embodiment shown in Fig. 3D, the sum of the thicknesses of the temperature-compensating layers 113 and 115 is equal to the thickness of temperature-compensating layer 115 shown in Fig. 3B” (see section [0047], the last 4 lines thereof) which is 620nm for un-doped silicon dioxide (see section [0037], particularly lines 12-17 thereof) and is even thinner for boron doped silicon dioxide which is about 80nm (see section [0039], lines 12-15 thereof), wherein each of 620nm and 80nm is less than a sum of a thickness of the first and second electrodes, which are each 300nm (see section [0037], lines 12-13), and a thickness of the piezoelectric layer, which is 1200nm (see section [0037], lines 10-12), for a sum total of 1200 + 300 + 300 = 1800nm.
{Note:  for further evidence of the well known alternative arrangement that is explicitly disclosed by Larson but not shown in a separate drawing figure, see the other art of record also cited by Applicants including Larson, III U.S. 205/0110598 at Fig. 3B vs. Fig. 3C, which explicitly shows the arrangement, and the Lakin article “Temperature Compensated Bulk Acoustic Thin Film Resonators” at Fig. 1(b).}

Regarding claims 2-4, the first and second temperature compensation layers 115, 113 adjust a temperature coefficient of the bulk acoustic resonance unit (see e.g. section [0032] and section [0047]) and comprise a silicon dioxide doped with an impurity (see e.g. section [0047], the last 9 lines thereof and section [0039]) that may be boron/B or aluminum/Al (see sections [0039]-[0041], especially section [0041], lines 1-2 thereof) which are among the claimed materials.
Regarding claim 9, when the first and second temperature compensation layers 115, 113 are disposed on the opposite sides of the electrodes from the piezoelectric layer as per section [0048], the last 6 lines thereof, then the bulk acoustic resonance unit comprising the first and second electrodes 114, 112 and the piezoelectric layer 116, is disposed between the first and second temperature compensation layers 115, 113.
Regarding claim 6, Larson additionally teaches that the bulk acoustic wave resonators disclosed are for use in a ladder filter of a duplexer (see e.g. sections [0025] and [0031]), wherein a duplexer is discussed in section [0001] (see lines 1-11 thereof) and disclosed by the incorporated by reference document U.S. 6,262,637 (ibid.) which is of record and is a part of the applied Larson reference patent due to the incorporation 
However, Larson does not disclose a “property compensation layer disposed directly on edge portions of a surface of the first compensation layer” 115 which in Fig. 3D is provided on the opposite side of the first electrode 114 from the piezoelectric layer in a similar manner to Fig. 3C as explicitly disclosed (see section [0048], the last 6 lines thereof) and previously discussed, and wherein the property compensation layer is “disposed directly on edge portions of a surface of the first compensation layer so that a remaining portion of the surface between the edges is not covered by the property compensation layer, the edge portions being formed by a region where the first electrode, the second electrode, and the piezoelectric layer overlap with each other” (see each of claims 1 and 6, the next to last paragraph thereof).
Kaitila is a reference that was discussed in the last interview and that more clearly discloses such a property compensation layer frame 2 (see e.g. Fig. 13) because it explicitly teaches that such a property compensation layer frame may be placed “between any layers of a resonating structure” (see col. 19, lines 31-35, especially lines 34-35) and on “the edge of the electrically excitable area” (see col. 19, lines 41-42) directly on edge portions of a surface of the first temperature compensation layer 115 whether the “surface” may be the upper or lower surface of the temperature compensation layer 115 since these layers are part of the resonating structure (see Larson section [0042], lines 1-6 and Kaitila col. 19, lines 31-35, especially lines 34-35).
Ruby has been left in the rejection only because it provides added evidence that it would have been known to use such property compensation layer frame elements 215 (Fig. 2) in bulk acoustic wave resonating units that also have temperature compensation layers 216.  That is, it would have been known to use both temperature compensation layers and frame shaped property compensation layers together in a same resonator.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the resonator of Larson (Fig. 3D with the temperature compensation layers on the sides of the electrodes opposite the piezoelectric layer as per section [0048], the last 6 lines thereof as shown in the manner of Fig. 3C) by having added a frame shaped property compensation layer directly on either a top surface or a bottom surface  of the first temperature compensation layer 115 on just the edges thereof, as suggested by the exemplary teaching of Kaitila (see element 2 in Fig. 13 and col. 19, lines 41-42), because Kaitila explicitly suggests that such frame shaped property compensation layers may be placed between any layers of the resonator structure (see col. 19, lines 31-35, especially lines 34-35), which includes .

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Larson U.S. 2007/0120625 in view of Kaitila U.S. 6,812,619 and Ruby U.S. 2008/0079516 and Nozaki JP 01-157108 (all of record).
Before beginning note that independent claim 7 is substantially similar to claim 1 addressed above, and therefore adding a frame shaped property compensation layer to the resonator of Larson (i.e. Fig. 3D with the temperature compensation layers 115, 113 on the sides of the electrodes opposite the piezoelectric layer as per section [0048], the 
The only difference in claim 7 is that the BAWR includes “an air cavity extending above a surface portion of the substrate” (see claim 7, line 5).  Therefore, the remainder of this rejection is similar to the rejection made at section 10 of the Office action mailed 18 April 2019
Larson does not show such an air cavity because the Larson air cavity 104 is in the top surface of the substrate 102 and not “extending above” the top surface portion of the substrate.
Nozaki discloses the extremely well known different art recognized alternative air cavity structures for supporting such bulk acoustic wave resonators, wherein Fig. 4 of Nozaki with an air cavity 9 extending above a top surface portion of the underlying substrate 1 would have been a known art recognized alternative type of air cavity to the type of air cavity in Fig. 1 that is a trench 12 in the substrate 11 and that is the same type as the Larson cavity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the bulk acoustic wave resonator of Larson (Fig. 3D with the temperature compensation layers 115, 113 on the sides of the electrodes opposite the piezoelectric layer as per section [0048], the last 6 lines thereof as shown in the manner of Fig. 3C) by having added a frame shaped property compensation layer directly on edge portions of a surface of the first compensation layer 115 for the same reasons given in the immediately preceding rejection, and to have 

Response to Arguments
Applicants’ arguments with respect to the independent claims received 25 January 2021 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For example, while Applicants specifically challenge that the “frame structure 215 of Ruby is/air disposed on the top electrode 205 of Ruby, not directly on the temperature compensation elements 216 of Ruby” (see the response page 8, the paragraph directly under the reproduced figures of Ruby), the Examiner has made a new rejection including Kaitila which is relied upon for the specifically challenged subject matter.  That is, Kaitila specifically teaching that such a frame shaped property compensation layer may be provided anywhere in the resonator structure and between any layers thereof (see col. 19, lines 31-35) as well as on the top surface as shown in Kaitila Fig. 13.  Ruby remains in the rejection only as a teaching that it would have been well known to use frame shaped property compensation layers and temperature compensation layers together in the same bulk acoustic wave resonator.
not described or suggested by the teachings of Larson and Suzuki” (see the response page 8, the last 5 lines thereof), while persuasive regarding Suzuki which rejections based thereon have been withdrawn, are not persuasive regarding Larson because Larson does explicitly disclose this subject matter as discussed in the rejection section 8 above the discussion of which is underlined in the rejection.
Regarding the Umeda reference which is newly applied here and had been previously applied in a similar rejection in an Office action mailed 18 April 2019, Applicant offered arguments in a Not Entered After Final response received 18 June 2019 regarding Umeda based on subject matter never added to the claims, i.e. “wherein the compensation layer extends over side surfaces of the air cavity” (see the response received 18 June 2019 page 7 including the reproduced figure of Umeda) which subject matter is not in any of the claims in their current form.  Applicants submitted an amendment with the RCE received 18 July 2019 that did not include this subject matter. Therefore, Umeda may be used against the claims again as discussed and outlined in the new grounds of rejection section 6 above.

Conclusion
In conclusion, the Examiner stands by the opinion stated in the Interview Summary Paper No. 20210119 (i.e. attached to the last Advisory Action) that “the general structure of Applicant’s Fig. 8 would have been obvious because a resonator with two temperature compensation layers in the shown and recited locations would 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




bs 								/BARBARA SUMMONS/May 21, 2021                                                                Primary Examiner, Art Unit 2843